Exhibit 10(a)
EXECUTION COPY

Mr. Leslie Moonves
c/o CBS Corporation
51 West 52nd Street
New York, NY 10019


Dear Mr. Moonves:
February 24, 2015



Reference is made to your employment agreement with CBS Corporation, a Delaware
corporation (“CBS”), dated December 11, 2014 (your “Employment Agreement”). This
letter expresses our agreement concerning the amendment of your Employment
Agreement. Capitalized terms used in this letter agreement without definitions
have the meanings assigned to them in the Employment Agreement.


1.
Section 3(b)(ii) is hereby amended by replacing the following language “one or
more Company-wide performance goals (the “Company-Wide Performance Goal(s)”)
established in good faith by the Compensation Committee for such calendar year
pursuant to, and determined in accordance with, Employer’s Senior Executive
Short-Term Incentive Plan, as the same may be amended from time to time
(together with any successor plan, the “Senior Executive STIP”)” with “the
target goal established in good faith by the Compensation Committee (the
“Company-Wide Performance Goal(s)”) with regard to the financial based portion
of Employer’s Short-Term Incentive Program for such calendar year (the
“Short-Term Incentive Program”)”.



2.
Section 3(b)(ii)(a) is hereby amended by replacing it with the following
language: “The Company-Wide Performance Goal(s) shall be no more difficult than
the performance goal(s) established for the purpose of determining the amount of
any actual bonus payable to any other executive of Employer who participates in
the Short-Term Incentive Program and who has Company-wide responsibilities;”.



3.
Section 3(b)(iii) is hereby amended by deleting the following: “, including,
without limitation, based on the terms and conditions of the Senior Executive
STIP”.



4.
Section 3(b)(vi) is amended by replacing the first reference therein to “Senior
Executive STIP” with the following language: “Employer’s Senior Executive
Short-Term Incentive Plan, as the same may be amended from time to time
(together with any successor plan, the “Senior Executive STIP”)”.



5.
Except as expressly provided for herein, your Employment Agreement continues in
full force and effect in accordance with its terms.



[Signature Page Follows]



--------------------------------------------------------------------------------



EXECUTION COPY





If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this letter and return it to the undersigned for
execution on behalf of CBS; after this letter has been executed by CBS and a
fully executed copy returned to you, it shall constitute a binding agreement
between us.






 
Very truly yours,
 
CBS CORPORATION
 




/s/ Anthony G. Ambrosio            
Name: Anthony G. Ambrosio
Title:
Senior Executive Vice President, Chief Administrative Officer and Chief Human
Resources Officer

 


 
ACCEPTED AND AGREED:
 




/s/ Leslie Moonves            
Name: Leslie Moonves
 
Dated: 2/24/15                


 





